Notice of Pre-AIA  or AIA  Status
This action is responsive to the Amendment filed on January 24, 2022. Claims 5, 8, 18, and 21 have been cancelled. Claims 1-4, 6, 7, 9-17, and 19 are pending in the application. Claims 1 and 14 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2022 was filed after the mailing date of the final Office action on November 26, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-4, 6, 7, 9-17, and 19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the inclusion of based on a magnitude of the difference between the estimated performance and the actual performance, determining whether to store the statistics, wherein the statistics do not include statistics for any other operation in the plurality of operations, in combination with the other elements recited, which is not found in the prior art of record. The closest found prior art is Chaudhuri et al. (US Publication No. 2005/0223026), which teaches building or updating the statistics of columns by seeking queries with a large discrepancy between the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666. The examiner can normally be reached Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




	02-09-2022
/DARA J GLASSER/               Examiner, Art Unit 2161                                                                                                                                                                                         













/APU M MOFIZ/               Supervisory Patent Examiner, Art Unit 2161